Citation Nr: 1701879	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  06-18 858	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by poor circulation of the lower extremities. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1967 to July 1970 and his decorations include the Combat Action Ribbon for his combat service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the appeal has since been transferred to the RO in Montgomery, Alabama.  

In June 2011 and February 2013, the Board remanded the above issues for additional development.  While the appeal was most recently in remand status, the RO denied the Veteran's claim of service connection for diabetes mellitus in an April 2016 rating decision and he did not appeal that denial. 

In an April 2016 rating decision, the RO denied service connection for diabetes mellitus.  Later that same month, VA notified the Veteran of the determination and of his appellate rights and he has not appealed.  As such, this issue is not before the Board.

The claim of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a chronic disability manifested by poor circulation of the lower extremities that was present in service or until many years thereafter and is not related to service or to an incident of service origin, including due to a service-connected disability.


CONCLUSION OF LAW

A chronic disability manifested by poor circulation of the lower extremities other than diabetes mellitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that service connection is warranted for a chronic disability manifested by poor circulation of the lower extremities, other than diabetes mellitus, due his exposure to Agent Orange while serving in the Republic of Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A condition precedent for establishing service connection on a direct and presumptive basis is the presence of a current disability.  The service treatment records and post-service records are negative for a diagnosis of a chronic disability manifested by poor circulation of the lower extremities other than diabetes mellitus.  In fact, the Veteran neither reported a history of poor circulation of the lower extremities at his June 1970 separation examination nor was poor circulation diagnosed.  Similarly, the March 2003 emergency room report from Columbus Regional was negative for a history poor circulation of the lower extremities.  Likewise, when examined by VA in February 2008 and September 2011, and July 2015 (albeit for unrelated disabilities), the Veteran did not report a history of poor circulation of the lower extremities.  Moreover, while VA treatment records document the Veteran being examined on a number of occasions, these examinations were uniform in not reporting that he had any problem with circulation in his lower extremities.  See, e.g., VA treatment records dated in April 2006, September 2006, October 2006, January 2011, February 2011, January 2014, April 2014, and May 2015.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Furthermore, while the Veteran notified the July 2011 VA examiner that he had a problem with leg cramps as well as intermittent numbness and tingling, the examiner did not diagnose him with a chronic disability manifested by poor circulation of the lower extremities.  Lastly, while the Veteran is competent to report on what he sees and feels, including having observable symptoms of poor circulation of the lower extremities, the Board finds that he is not qualified to diagnose such a disability because he does not have the required medical training.  See Davidson.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of a chronic disability manifested by poor circulation of the lower extremities, other than diabetes mellitus, at any time during the pendency of the appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a chronic disability manifested by poor circulation of the lower extremities, other than diabetes mellitus, must be denied on a direct and presumptive basis because the weight of the evidence is against the claim even though this claimant is a combat Veteran due to his Combat Action Ribbon and is presumed to have had exposure to herbicides due to his documented service in the Republic of Vietnam.  See 38 U.S.C.A. §§ 1110, 1116, 1154(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; McClain.



ORDER

Service connection for a chronic disability manifested by poor circulation of the lower extremities is denied.


REMAND

As to the claim of service connection for a low back disability, in February 2013 the Board remanded this claim to obtain a medical opinion as to its origins.  In this regard, the VA examiner was specifically directed to reference the Veteran's competent statements regarding the circumstances of his active service, to specifically include his combat service in the Republic of Vietnam.  However, the subsequent April 2013 VA examiner failed to reference the Veteran's competent statements when providing the requested etiology opinion.  Therefore, the Board finds that another remand is required to obtain an adequate etiology opinion.  See 38 U.S.C.A. § 5103A(b) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).  

In providing the requested opinion, the examiner should be mindful of the fact that the addendum to the July 2011 VA examination is dated in December 2011 and not September 2011 as erroneously reported in the February 2013 Board remand.  In obtaining the requested opinion, the Board finds that the AOJ need no longer attempt to obtain the opinion from the July 2011 VA examiner given the time that has passed since that examination.

On remand, the AOJ should obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-April 2016 treatment records from the Central Alabama Veterans Health Care System. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his low back and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Provide the Veteran with a VA examination to obtain needed medical opinions as to his claim of service connection for a low back disability.  The claims folder must be made available to and reviewed by the examiner.  

The examiner should take a detailed medical history from the Veteran which history includes, among other things, any complaints, diagnoses, or treatment for his low back disability while in combat in the Republic of Vietnam.

After a review of the claims file and an examination of the Veteran, the examiner should thereafter provide answers to the following questions:

(a)  Is it at least as likely as not that a low back disability is related to or had its onset in service?

(b)  Is it at least as likely as not that arthritis of the low back manifested itself in the first post-service year?

In providing the requested opinions, the examiner should be mindful of the fact that the Veteran's verified combat service in the Republic of Vietnam means that VA accepts as sufficient proof of the in-service incurrence of his low back injury if it is consistent with the circumstances, condition, or hardships of his combat service notwithstanding the fact that there is no official record of such injury while on active duty.  See 38 U.S.C.A. § 1154(b) (West 2014). 

In providing the requested opinions the examiner should also specifically comment of the Veteran's February 2004 statement in which he reported he had low back pain while in the Republic of Vietnam and August 2004 notice of disagreement in which he reported, in substance, that his current low back problems started after he had to carry a full combat supply pack for 18 months while serving in the Republic of Vietnam.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the April 2016 SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


